Exhibit 15.1 Drake & Klein CPAs A PCAOB Registered Accounting Firm Consent of Independent Registered Public Accounting Firm We consent to the inclusion in this Form S-1/A, dated July 24, 2012, of our review report on unaudited interim financial statements, dated July 12, 2012 relative to the financial statements of MagneGas Corporation as of June 30, 2012 and December 31, 2011 and for the three and six months ended June 30, 2012 and 2011. /s/ Drake & Klein CPAs Drake & Klein CPAs f/k/a Randall N Drake CPA PA Clearwater, Florida July 24, 2012 PO Box 2493 2451 McMullen Booth Rd. Dunedin, FL34697-2493
